Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a foot spa tub comprising a first magnetic drive member rotatably coupled to a drive motor; a first casing supporting the first magnetic drive member, the first casing disposed against an exterior surface of the sidewall of the tub basin; a second magnetic drive member rotatably coupled to a blade, the first and second magnetic drive members magnetically coupled to each other so that the blade is drivingly coupled to the drive motor; a nozzle housing the second magnetic drive member and the blade, the nozzle detachably securable to an interior surface of the sidewall by a magnetic attraction force between the first and second magnetic drive members; and a locking assembly operably associated with the nozzle for locking the second magnetic drive member and the blade in the nozzle, the first casing including a fixation base with outwardly extending motor standoffs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN D LE/Primary Examiner, Art Unit 3754